Sec. 61-806-b,I.C.A. provides: "The declared purpose of this section is to permit but not to require the raising of additional revenues for a county equalization program, in addition to the state minimum education program, in such counties as may elect to take advantage of the provisions of this act." In other words, the purpose of this statute is to "equalize" the burden of educating the children; its purpose is uniformity.
In order to reach this uniformity throughout the county the legislature further provided that a tax may be levied upon the taxable property within the county "where property assessed at more than 67% of the total assessed valuation of such counties is situate outside of the boundaries of school districts, the school population of which districts, * * * * exceeds 51% of the total school population of the county." From the above quotation it is readily apparent that the legislature intended that the statute should apply only in a certain exigency.
As Justice Givens points out the respondents contend that the words "school districts" in the above statute mean one or more organized or/and unorganized school districts. On the other hand appellants contend that the words "school districts" mean only organized districts; or that the statute should apply only when 51% of the school children and less than 33% of the wealth are in the organized districts. Under respondents' theory the statute would apply in the above situation but also in *Page 44 
many more where the burden of taxation would otherwise be unevenly distributed. This can best be shown by a few illustrations.
Suppose that a certain county has 24 school districts (both organized and unorganized) and that they are designated by letters starting with "A" and ending with "X." Now, suppose that in school district "A" we have 51% or more of the school children but less than 33% of the wealth. In such an instance the county board could take advantage of the equalization statute, if respondents' theory is upheld, whether or not the rest of the districts were organized or unorganized. Appellants' theory would apply only if all of the organized districts taken together had 51% or more of the children and less than 33% of the wealth. If the purpose of the statute is to equalize the burden of taxation why not let the statute equalize the burden whenever it is out of proportion, and not just in a certain instance.
Suppose that in this same county, school district "X" has 90% of the wealth and only 2% of the school children. If school district "X" were an organized district then under appellants' theory, the County Board could not take advantage of the equalization levy, and, figuratively speaking, school district "X" would have 90 cents to educate 2 children, whereas the other 23 school districts would have 10 cents to educate 98 children.
In other words, if appellants' theory is correct, an organized district with 67% (or more) of the wealth and less than 49% of the children would be paying considerably less in proportion than all of the other districts in the county, even though the other districts had less than one-third of the wealth of the county, and more than half of the school children. While if the tax is spread over all of the wealth in both organized and unorganized districts (which is respondents' theory), there would be an equal and uniform distribution of the tax.
The judgment should be affirmed.